PER CURIAM
Defendant was convicted for theft by receiving, ORS 164.095, after having been indicted for theft by deception, ORS 164.085. He appeals, contending that the trial court erred in denying his motion for judgment of acquittal.
Defendant was employed by the Charleston Fire District as a fire marshal. The district paid his travel expenses when he attended the National Fire Academy in March, 1982. Defendant had agreed to repay the district when the Federal Emergency Management Agency (FEMA) reimbursed him for those expenses. He did not repay the district after FEMA reimbursed him in April, 1982. He later represented to the district that he had not received reimbursement from FEMA. He was indicted in July, 1987, for theft by deception. The court, as trier of fact, found him guilty of theft by receiving, on the theory that his failure and refusal to reimburse District after he was paid by FEMA constituted a continuing offense of theft by receiving. Defendant contends, and the state concedes, that the evidence does not support that theory and that the limitations period had run before commencement of this prosecution.1 We agree.2
Reversed and remanded with instructions to enter a judgment of acquittal.

 The trial court found, and the state concedes, that the evidence did not establish that defendant had committed theft by deception. We agree.


 We need not address defendant’s other assignment of error.